DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 “Cardiac Output” should be amended to “cardiac output” and “Total Peripheral Resistance” should be amended to “total peripheral resistance”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 4, 5-11, 13, 18, 19, 20-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4, 18, and 26, the term “large” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to claims 9, 13, and 22, the term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to claims 5 and 19, it is unclear which progressive wave component is being referenced since there is more than one claimed in claim 4. 
Claims 6-8, 10-11, 20-21, 23-24 are rejected by virtue of their dependency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 16 recite an apparatus for estimating bio-information wherein a sensor senses the bio-signal and a processor estimates and cardiac output and a total peripheral resistance of the signal. 
The limitation of gathering and processing bio-signal data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “sensor” and a “processor” nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “processor” language, processing bio-signal data to estimate CO and TRP could simply by looking at the data on a printout or screen or could be accomplished mentally in the mind of a physician given the data from the heart rate obtainer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a sleep state determiner to determine the sleep stages a user is in. The memory and hardware processor are recited at a high-level of generality such that it amounts no more than any structure that can detect heart rate and determine sleep stages. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a heart rate obtainer and a sleep state determiner amounts to no more than merely instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-6, 9-20, and 22-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US 20190110757 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Kwon discloses an apparatus for estimating bio-information (Abstract discloses an apparatus for estimating blood pressure, i.e. bio-information), the apparatus comprising: 
a sensor configured to obtain a bio-signal of a subject (Par. 0033 discloses the use of a PPG sensor); 
and a processor (Abstract and Par. 0054, element 120) configured to: 
estimate a variation in a Cardiac Output (CO)-related feature from the bio- signal (Par. 0056 discloses the processor estimating cardiac output), and 
obtain a progressive wave component, which is associated with a Total Peripheral Resistance (TPR)-related feature, from the bio-signal based on an estimation result of estimating the variation (Par. 0088-0090 discloses gathering waveforms from the pulse data and Par. 0056 discloses the processor obtaining TPR).  
In regards to claim 2, Kwon discloses the apparatus of claim 1, wherein the sensor comprises a pulse wave sensor, and the pulse wave sensor (Par. 0127 discloses the use of a pulse wave sensor) comprises a light source configured to emit light onto the subject, and a detector configured to detect light reflected or scattered from the subject (Par. 0127 discloses the pulse wave sensor emitting light and having a source to detect the reflected/scattered light).  
In regards to claim 3, Kwon discloses the apparatus of claim 1, wherein the processor is further configured to: obtain a heart rate from the bio-signal (Par. 0025 discloses obtaining heart rate information), and estimate the variation in the CO-related feature based on a variation in the heart rate compared to a reference heart rate obtained at a reference time (Par. 0076 discloses the processor estimating a CO feature and Par. 0082 discloses comparing this to a reference level).  
In regards to claim 4, Kwon discloses the apparatus of claim 3, wherein the processor is further configured to, in response to the variation in the heart rate exceeding a predetermined threshold value: estimate that the variation in the CO-related feature is large, and 28obtain a progressive wave component, having a relatively large variation compared to a progressive wave component obtained at the reference time, from the bio-signal (Par. 0080-0082 discloses comparing the CO feature to a reference level and determining if it is stable or unstable, i.e. having a large or small variation. See also Fig 3b).  
In regards to claim 5, Kwon discloses the apparatus of claim 4, wherein the processor is further configured to: obtain a second-order differential signal of the bio-signal, and obtain the progressive wave component based on a first local minimum point of the second-order differential signal (Par. 0091 discloses obtaining a secondary differential of the wave and obtaining a local minimum) 
In regards to claim 6, Kwon discloses the apparatus of claim 5, wherein the processor is further configured to obtain, as the progressive wave component, one of a first amplitude of the bio-signal, which corresponds to a time of the first local minimum point, and a second amplitude of the bio- signal, which corresponds to an internal dividing point between the time of the first local minimum point and a time of a second local maximum point of the second-order differential signal (Par. 0091 discloses extracting a first-third amplitude corresponding to the local minimum).  
In regards to claim 9, Kwon discloses the apparatus of claim 4, wherein the processor is further configured to, based on the variation in the heart rate being less than or equal to the predetermined threshold value, estimate that the variation in the CO-related feature is small, and obtain a progressive wave component, having a relatively small variation compared to the reference time, from the bio- signal (Par. 0080-0082 discloses comparing the CO feature to a reference level and determining if it is stable or unstable, i.e. having a large or small variation. See also Fig 3b).  
In regards to claim 10, Kwon discloses the apparatus of claim 9, wherein the processor is further configured to obtain the progressive wave component based on a maximum amplitude point in a systolic phase of the bio-signal (Par. 0098-0099 disclose obtaining a maximum amplitude).  
In regards to claim 11, Kwon discloses the apparatus of claim 10, wherein the processor is further configured to obtain, as the progressive wave component, one of a first amplitude of the maximum amplitude point, and a second amplitude of the bio-signal which corresponds to an internal dividing point between a time of a first local minimum point of a second-order differential signal of the bio- signal and a time of the maximum amplitude point (Par. 0098-0099 discloses extracting a first-third amplitude corresponding to the maximum).  
In regards to claim 12, Kwon discloses the apparatus of claim 1, wherein the processor is further configured to estimate the variation in the CO-related feature based on a shape of a waveform of a reference bio-signal obtained at the reference time (Par. 0115 discloses analyzing the shape of the waveform).  
In regards to claim 13, Kwon discloses the apparatus of claim 12, wherein the processor is further configured to: based on the waveform of the reference bio-signal rising from a systolic phase to a diastolic phase, estimate that the variation in the CO-related feature is large, and 30based on the waveform of the reference bio-signal rising from the diastolic phase to the systolic phase, estimate that the variation in the CO-related feature is small  (Par. 0099 discloses comparing the systolic and diastolic phase to a reference and deciding if it is stable or unstable, i.e. small or large. See also Fig 5D).  
In regards to claim 14, Kwon discloses the apparatus of claim 12, wherein the processor is further configured to: obtain the CO-related feature from the bio-signal, obtain the TPR-related feature based on the progressive wave component, and estimate bio-information based on the CO-related feature and the TPR-related feature (Par. 0101-0105 disclose obtaining the CO feature and the TPR feature form the wave component to estimate bio-characteristics).  
In regards to claim 15, Kwon discloses the apparatus of claim 12, wherein the bio-information comprises at least one of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a fatigue level (Abstract discloses blood pressure).  
In regards to claim 16, Kwon discloses a method of estimating bio-information (Abstract discloses an apparatus for estimating blood pressure, i.e. bio-information), the method comprising: 
obtaining a bio-signal of a subject (Par. 0033 discloses the use of a PPG sensor); 
estimating a variation in a Cardiac Output (CO)-related feature from the bio-signal (Par. 0056 discloses the processor estimating cardiac output); 
and obtaining a progressive wave component, which is associated with a Total Peripheral Resistance (TPR)-related feature, from the bio-signal based on an estimation result of the estimating the variation (Par. 0088-0090 discloses gathering waveforms from the pulse data and Par. 0056 discloses the processor obtaining TPR).  
In regards to claim 17, Kwon discloses the method of claim 16, wherein the estimating the variation in the CO-related feature comprises obtaining a heart rate from the bio-signal, and estimating the variation in the CO-related feature based on a variation in the obtained heart rate compared to a reference heart rate obtained at a reference time (Par. 0076 discloses the processor estimating a CO feature and Par. 0082 discloses comparing this to a reference level).  
In regards to claim 18, Kwon discloses the method of claim 17, wherein the estimating the variation in the CO-related feature comprises, based on the variation in the heart rate exceeding a predetermined threshold value, estimating that the variation in the CO-related feature is large, and the obtaining the progressive wave component comprises obtaining a progressive wave component, having a relatively large variation compared to a progressive wave component obtained at the reference time, from the bio-signal (Par. 0080-0082 discloses comparing the CO feature to a reference level and determining if it is stable or unstable, i.e. having a large or small variation. See also Fig 3b).  
In regards to claim 19, Kwon discloses the method of claim 18, wherein the obtaining the progressive wave component comprises: 
obtaining a second-order differential signal of the bio-signal; and obtaining the progressive wave component based on a first local minimum point of the obtained second-order differential signal (Par. 0091 discloses obtaining a secondary differential of the wave and obtaining a local minimum).  
In regards to claim 20, Kwon discloses the method of claim 19, wherein the obtaining the progressive wave component comprises obtaining, as the progressive wave component, one of a first amplitude of the bio- signal, which corresponds to a time of the first local minimum point, and a second amplitude of the bio-signal, which corresponds to an internal dividing point between the time of the first local minimum point and a time of a second local maximum point of the second-order differential signal (Par. 0091 discloses extracting a first-third amplitude corresponding to the local minimum).  
In regards to claim 22, Kwon discloses the method of claim 17, wherein the estimating the variation in the CO-related feature comprises, based on the variation in the heart rate being less than or equal to a predetermined threshold value, estimating that the variation in the CO-related feature is small, and the obtaining the progressive wave component comprises obtaining a progressive wave component, having a relatively small variation compared to the reference time, from the bio- signal (Par. 0080-0082 discloses comparing the CO feature to a reference level and determining if it is stable or unstable, i.e. having a large or small variation. See also Fig 3b).  
In regards to claim 23, Kwon discloses the method of claim 22, wherein the obtaining the progressive wave component comprises: detecting a maximum amplitude point in a systolic phase of the bio-signal and obtaining the progressive wave component based on the maximum amplitude point (Par. 0098-0099 disclose obtaining a maximum amplitude).  
In regards to claim 24, Kwon discloses the method of claim 23, wherein the obtaining the progressive wave component comprises obtaining, as the progressive wave component, one of a first amplitude of the maximum amplitude point, and a second amplitude of the bio-signal which corresponds to an internal dividing point between a time of a first local minimum point of a second-order differential signal of the bio-signal and a time of the maximum amplitude point  (Par. 0098-0099 discloses extracting a first-third amplitude corresponding to the maximum). 
In regards to claim 25, Kwon discloses the method of claim 17, wherein the estimating the variation in the CO-related feature comprises estimating the variation in the CO-related feature based on a shape of a waveform of a reference bio-signal obtained at the reference time (Par. 0115 discloses analyzing the shape of the waveform).  
In regards to claim 26, Kwon discloses the method of claim 25, wherein the estimating the variation in the CO-related feature comprises: based on the waveform of the reference bio-signal, which is obtained at the reference time, rising from a systolic phase to a diastolic phase, estimating that the variation in the CO- related feature is large; and based on the waveform of the reference bio-signal, which is obtained at the reference time, rising from the diastolic phase to the systolic phase, estimating that the variation in the CO-related feature is small (Par. 0105-0109 discloses comparing the systolic and diastolic phase to a reference and deciding if it is stable or unstable, i.e. small or large. See also Fig 5D) 
In regards to claim 27, Kwon discloses the method of claim 17, further comprising: obtaining the CO-related feature from the bio-signal; obtaining the TPR-related feature based on the obtained progressive wave component; and estimating bio-information based on the CO-related feature and the TPR-related feature (Par. 0101-0105 disclose obtaining the CO feature and the TPR feature form the wave component to estimate bio-characteristics).  

5.	Alternatively, claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet (US 20140249443 A1).
	In regards to claim 1, Banet discloses an apparatus for estimating bio-information (Abstract and Par. 0004 disclose an apparatus for estimating blood pressure, i.e. bio-information), the apparatus comprising: 
a sensor configured to obtain a bio-signal of a subject (Abstract discloses the use of a PPG sensor); 
and a processor (Par. 0101) configured to: 
estimate a variation in a Cardiac Output (CO)-related feature from the bio- signal (Abstract), and 
obtain a progressive wave component, which is associated with a Total Peripheral Resistance (TPR)-related feature, from the bio-signal based on an estimation result of estimating the variation (Par. 0088).  
	In regards to claim 16, Banet discloses a method of estimating bio-information (Abstract and Par. 0004 discloses an apparatus for estimating blood pressure, i.e. bio-information), the method comprising: 
obtaining a bio-signal of a subject (Abstract discloses the use of a PPG sensor); 
estimating a variation in a Cardiac Output (CO)-related feature from the bio-signal (Abstract); 
and obtaining a progressive wave component, which is associated with a Total Peripheral Resistance (TPR)-related feature, from the bio-signal based on an estimation result of the estimating the variation (Par. 0008).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 7-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and in view of Nakajima (US 20190175027 A1).
In regards to claim 7 and 21, Kwon discloses the apparatus of claim 5 (and 20), except for wherein the processor is further configured to: detect an inflection point in a detection period of the second-order differential signal, and upon detecting the inflection point, obtain the progressive wave component based on the inflection point.  
	However, in the same field of endeavor, Nakajima discloses a system to detect blood pressure based on pulse wave analysis wherein the inflection point of the differential signal is detected (Par. 0073) for the purpose of extracting characteristics from the wave. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kwon and modified them by having the system detect the inflection point of the signal as taught and suggested by Nakajima, for the purpose of extracting characteristics from the wave.
In regards to claim 8, the combined teachings of Kwon and Nakajima discloses the apparatus of claim 7, wherein the detection period comprises a time interval between a first local maximum point and the first local minimum point of the second-order differential signal (Par. 0090 of Nakajima).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792            
30 September 2022